Name: Commission Regulation (EEC) No 2065/83 of 25 July 1983 amending for the 1983/84 marketing year Regulation (EEC) No 1641/71 laying down quality standards for apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 7. 83 Official Journal of the European Communities No L 202/27 COMMISSION REGULATION (EEC) No 2065/83 of 25 July 1983 amending for the 1983/84 marketing year Regulation (EEC) No 1641/71 laying down quality standards for apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1738/82 (2), and in particular Article 2 (3) thereof, Whereas Commission Regulation (EEC) No 1641 /71 (3), as last amended by Regulation (EEC) No 2439/82 (4), fixed quality standards for apples and pears as set out in the Annex to that Regulation ; Whereas Commission Regulation (EEC) No 2196/82 of 6 August 1982 (^ supplemented the quality stan ­ dards for apples and pears for the 1982/83 marketing year, in order to prevent fruit being marketed before it has begun the ripening process ; Whereas the standard described above should be retained for the 1983/84 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 In Section II 'Quality requirements' of the Annex to Regulation (EEC) No 1641 /71 the following paragraph is hereby added at the end of 'A. Minimum require ­ ments' : 'The fruit must in any case have reached a degree of maturity such that the ripening will continue normally after picking ; to determine whether this degree has been reached, the competent agencies in the Member States may use a colorimetric scale and/or a starch regression test (iodine test).' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply during the 1983/84 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 July 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 190, 1 . 7. 1982, p. 7 . O OJ No L 172, 31 . 7 . 1971 , p . 1 . O OJ No L 261 , 9 . 9 . 1982, p . 14. O OJ No L 233, 6 . 8 . 1982, p . 23 .